Citation Nr: 1610232	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan. In that decision, the RO denied claims of service connection for bilateral hearing loss and tinnitus. 



FINDINGS OF FACT

1. The weight of the evidence is against a finding that bilateral hearing loss was manifested during service; sensorineural bilateral hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise shown to be related to the Veteran's active service.

2. Tinnitus was exhibited in service. 



CONCLUSIONS OF LAW

1. The criteria for an award of service connection for hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2. The criteria for an award of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In an October 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment and other medical records have been associated with the claims file. The Veteran was given a VA examination in May 2010, which is fully adequate as it included file review and is fully responsive to the question at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The duties to notify and to assist have been met. 

Service connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and include organic diseases of the nervous system. See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). VA has taken the position that sensorineural hearing loss, as a disease of the central nervous system, is a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b). See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995 (on file at VA). The Board will consider this avenue of entitlement for bilateral hearing loss, and by extension, tinnitus. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2015). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). 

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Bilateral Hearing Loss

In addition to the above, service connection for sensorineural hearing may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley, 5 Vet. App. at 159. 

The Veteran contended in his October 2008 claim that his disabilities began in 1966. He stated his bilateral hearing loss was the result of exposure to gunfire and tanks while stationed at Fort Knox. His July 2009 notice of disagreement stated that he trained at firing range while part of a military police detachment in Thailand and that he worked around the motor pool at Ft. Knox. 

It is the Board's standard practice to convert audiograms from the service department prior to October 31, 1967 from American Standards Association (ASA) units to International Standards Organization (ISO) units. As a result, the in-service evidence shows at the pre-enlistment March 1966 Report of Medical Examination (RME) the hearing acuity was as follows.



HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
NA
5
LEFT
15
5
5
NA
5

At the June 1966 enlistment examination (also converted), hearing acuity consisted of:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
NA
5
LEFT
15
10
10
NA
5

At the May 1969 separation RME, the hearing acuity was as follows. 



HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-10
-5
NA
5
LEFT
-10
-5
0
NA
5

In May 1969, the Report of Medical History (RMH) shows the Veteran denied bilateral hearing loss. In June, he signed a document stating there had been no change in his medical condition since separation. 

The Veteran's DD 214 military operational specialty was personnel clerk or clerk typist. His personnel records showed that he served in Thailand for about a year from November 1966 to November 1967 and in Hawaii for several years. He went through basic training, but no other principal duty was consistent with service as a military policeman or loud noise exposure.

Post-service, his September 1975 education application shows that he had worked in factory prior to service and served as a firefighter afterwards.

The Veteran submitted a September 2008 private haring record which showed he reported that his hearing had worsened over last 15-20 years and he had bilateral tinnitus. He reported he was in the Army from 1966 to 1969 and spent six months working on ground maintenance and was exposed to loud tank noises during that time. He otherwise worked as a clerk. An audiogram revealed a symmetric high frequency sensorineural hearing loss with excellent word discrimination scores. The thresholds were unchanged from 2004. The doctor indicated that it was more likely than not that the Veteran's bilateral hearing loss was related to military noise exposure. He was a hearing aid candidate. 

The Veteran attended a VA examination in December 2013; this examination also clearly showed bilateral hearing loss for VA purposes in both ears and was consistent with the private 2008 audiogram. The diagnosis was sensorineural hearing loss in the frequency range of 500-4000 Hz. 

The examiner noted that in service there was no permanent positive threshold shift that was worse than the reference threshold greater than normal measurement variability at any frequency between 500 and 6000 Hz for either ear (this would have been true even if the examiner had been looking at the converted audiograms as shown above). 

The Veteran stated hearing difficulties were first noted about 15 years ago in both ears and denied a precipitating event. The examiner noted in-service noise exposure to: tanks, tank fire (several times per week for several weeks), living near an airstrip a half mile away and being at a gun range about 40 times. He also worked as a firefighter for 25 years and was exposed to a siren and the jaws of life with no hearing protection. He also went target shooting a few times with no hearing protection and described an incident recently when he went shooting and his ear "hurt for weeks" after. 

The examiner noted hearing was within normal limits at enterance and at time of separation from service without significant change. Per the Institute of Medicine study (Noise and Military Service, September 2005), where the entrance and exit audiograms were normal, there was no scientific basis for concluding that bilateral hearing loss that devleoped afterward was causally related to military service. The examiner opined that hearing loss was less than likely as not caused by or a result of military service (to include the alleged exposures in service). 

The Board finds a remand is not necessary for the examiner to consider the audiograms as converted into the ISO units; the separation examination audiogram shows better or the same hearing acuity than the enlistment audiograms so there is no way there could be a difference in the opinion rendered. 

The Board does not find service connection for BHL is warranted. The Board accepts that the Veteran was exposed to acoustic trauma in service. Although there was no documentary evidence to support the Veteran worked as part of a military police detachment or around a motor pool, there is nothing that specifically rules it out and the Board finds it consistent with service under 38 U.S.C.A. § 1154(a). Still, the separation audiogram shows any such noise exposure was not enough to demonstrate a threshold shift and such information is crucial based on the information cited by the VA examiner. The audiogram is supported by the RMH which shows the Veteran denied bilateral hearing loss at separation. As a result, the Board finds the Veteran credible as to noise exposure in service, but that there is conflict as to whether he had bilateral hearing loss at separation. The Board assigns the Veterans statements regarding chronicity less weight. Caluza, 7 Vet. App. at 511. As a result of the inconsistency, the Board finds there is no continuity of symptomatology under Walker. 

Two opposing medical opinions were given in this case. The Board assigns more probative weight to the VA examiner's opinion as the examiner's report shows a full review of the file, an interview with the Veteran, citation to medical literature and accurate view of all facts involved, to include that the Veteran had intervening acoustic trauma in between separation from service in 1966 and when he filed his claim in October 2008. The private opinion does not show an acknowledgement of any intervening noise exposure or review of records from service and it is assigned less weight. See Nieves-Rodriguez, 22 Vet. App. 295.

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a), but finds that a clear preponderance of the evidence is against a finding that chronic hearing loss had its onset during active duty service or is otherwise related to active duty. There is also no competent and credible evidence of hearing loss within the first post-service year. The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Tinnitus

Here, the Veteran reported on his October 2008 claim form and at the VA examination that that he had tinnitus since service or at least "over 20 years prior." The Veteran is competent to report this symptom under Jandreau, 492 F. 3d at 1377 and 38 C.F.R. § 3.159(a). Despite the negative nexus opinion given in the VA examination report, the Board accepts that some acoustic trauma exposure in service occurred. See Caluza, 7 Vet. App.at 506. As a result, the Board will grant the claim. Shedden v. Principi, 381 F.3d at 1167. 






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


